United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 98-1346
                                 ___________

Moorish Science Temple of America,    *
Inc.,                                 *
                                      *
            Plaintiff,                *
                                      *
Frank Applewhite,                     *
                                      *
            Appellant,                *
                                      * Appeal from the United States
Curtis L. Owen,                       * District Court for the
                                      * District of Minnesota.
            Plaintiff,                *     [UNPUBLISHED]
                                      *
      v.                              *
                                      *
Steve Hokonson, Chaplain;             *
David Crist,                          *
                                      *
            Appellees.                *
                                 ___________

                         Submitted: August 19, 1999

                             Filed: August 25, 1999
                                 ___________

Before WOLLMAN, Chief Judge, McMILLIAN, and MURPHY, Circuit Judges.
                             ___________
PER CURIAM.

       Frank Applewhite, a former inmate at the Minnesota Correctional Facility at
Stillwater, appeals the district court’s1 order granting defendants& motion for summary
judgment following our remand in Moorish Science Temple of America v. Benson, No.
95-2549, 1996 WL 280076 (8th Cir. May 29, 1996) (unpublished per curiam).
Applewhite’s recent transfer to another Minnesota correctional facility has mooted his
claims, as to which he sought only equitable relief. Accordingly, the judgment is
affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Raymond L.
Erickson, United States Magistrate Judge for the District of Minnesota.
                                          -2-